 1    Kevin G. Little, SBN 149818
      LAW OFFICE OF KEVIN G. LITTLE
 2    Post Office Box 8656
      Fresno, California 93747
 3
      Telephone: (559) 342-5800
 4    Facsimile: (559) 242-2400
      Attorneys for Defendant Jesus Velazquez
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                         Case No. 1:16-cr-00189-DAD-BAM

12                                    Plaintiff,
                                                        STIPULATION TO RELEASE VEHICLE
13                                                      TITLES TO DEFENDANT’S RELATIVES;
                               v.                       ORDER
14
      JESUS ROBERTO VELAZQUEZ-JUAREZ
15
                                     Defendant.
16
17              WHEREAS property was pledged and deposited in support of the defendant’s May 22,
18    2017 Appearance and Compliance Bond (DN 41), specifically the following vehicle titles:
19              2007 Chevy Silverado Vehicle ID 1GCEC19V67Z118657 (Owner Gerardo Velazquez
20    Juarez)
21              2007 BMW Vehicle ID WBXPC93457WF18465 (Owner Jenievive Selina J. Madrigal)
22              2004 BMW Vehicle ID WBANA73534B064060 (Owner Carlos Velazquez); and
23              WHEREAS the defendant’s case is concluded, and he is currently in the custody of the

24    Bureau of Prisons serving his sentence; and

25              WHEREAS there is no reason for the continuing maintenance of the above deposits of

26    the defendant’s siblings’ and supporter’s vehicle titles,

27              IT IS HEREBY STIPULATED that the Clerk of Court may return the above-identified
      vehicle titles to their named owners. A representative of The Law Office of Kevin G. Little is
28
      authorized to receive the subject vehicle title documents for the purpose of returning them to

     STIPULATION AND ORDER
 1 their above-named owners.
 2          SO STIPULATED.
 3
                                                  Respectfully submitted,
 4
      Dated: July 24, 2019                        McGREGOR W. SCOTT
 5                                                United States Attorney
 6
                                                  /s/ Kimberly A. Sanchez
 7                                                KIMBERLY A. SANCHEZ
                                                  Assistant U.S. Attorney
 8
      Dated: July 24, 2019                        LAW OFFICE OF KEVIN G. LITTLE
 9
10                                                /s/ Kevin Little
                                                  KEVIN LITTLE
11                                                Attorney for Defendant
12
13
14                                              ORDER
15          The Court finds good cause to accept the parties’ stipulation and orders as follows:
16          The Clerk of Court may return the above-identified vehicle titles to their named owners.
17 A representative of The Law Office of Kevin G. Little is authorized to receive the subject
18 vehicle title documents for the purpose of returning them to their above-named owners.
19
     IT IS SO ORDERED.
20
21      Dated:     July 25, 2019                               /s/
                                                          UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


     STIPULATION AND ORDER
                                                    -2-
